Citation Nr: 1547573	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  10-18 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right inguinal hernia.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a heart condition, to include a heart murmur and valve condition, to include as secondary to exposure to the herbicide Agent Orange and/or as secondary to the service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Michigan Department of Military and Veterans Affairs 



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to February 1968.  The Veteran had service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified before the undersigned Veterans Law Judge at the Board's Washington, D.C. offices in February 2011.  A transcript of his hearing has been associated with the claims file.  During his hearing, the Veteran pointed out that the name under which he had served, and under which VA had adjudicated his claims, was incorrect.  He indicated, and the file confirms, that his given name has been incorrectly identified and utilized by VA.  As such, both names are reflected in this decision.  Moreover, he has presented evidence showing that his Social Security Number (SSN) is incorrect (specifically the last digit of his SSN is off by 2 digits).

In November 2012 and April 2014, the matter on appeal was remanded by the Board for additional development. The Veteran's claims file has been returned to the Board for further appellate review.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS). Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The issues of entitlement to service connection for a back disability and entitlement to service connection for a heart condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In June 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's representative that a withdrawal of his appeal for entitlement to service connection for a right inguinal hernia, is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for a right inguinal hernia, by the appellant and his representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant and his prior representative, in a June 2014 submission, have withdrawn the appeal of entitlement to service connection for a right inguinal hernia.  In this regard, the appellant's representative indicated that the Veteran had "not made a claim for a hernia" and the record appeared to indicate a "clerical error that added a hernia claim to [the appellant's] heart murmur condition." Moreover, in a June 2014 VA examination for his alleged hernia claim, the Veteran reported that he did not have an inguinal hernia and he was not sure why the VA examination had been requested. Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed.


ORDER

The claim of entitlement to service connection for a right inguinal hernia is dismissed.


REMAND

Although the Board regrets further delay, it has determined that another remand is necessary for further development.

Initially, the Board notes that following the most recent Supplemental Statement of the Case (SSOC) in April 2015, additional, pertinent VA treatment records have been added to the electronic record. These VA treatment records revealed ongoing treatment for the claimed heart and back disabilities. Additionally, in August 2015, the Veteran submitted completed disability benefits questionnaires for his claimed heart and back disabilities. As these VA treatment records and examinations contain information pertinent to the Veteran's claims for entitlement to service connection for a back disability and a heart disability, the AOJ must readjudicate the claims with consideration of this additional evidence.  38 C.F.R. § 20.1304(c).

Moreover, with respect to the Veteran's claim for entitlement to service connection for a back disability, the Veteran continues to assert that his duties as a paratrooper combined with an injury to his back during a night jump at Fort Bragg, when he hit a tree on the edge of the drop zone, caused his current back problems.  The Veteran points to an August 2013 private treatment note, in which his treating physician indicated that "jumping out of airplanes while in military service could contribute to patient's back problems." Pursuant to the Board's April 2014 remand, the Veteran was afforded a VA examination in June 2014. The June 2014 VA examiner diagnosed degenerative arthritis of the spine and lumbar disc herniation with radiating pain. He noted that the Veteran gave a history of ongoing pain with regard to his back since his discharge from service; the examiner also noted the Veteran's reports of injury to his back due to parachute jumps in service. However, the examiner found there was a lack of medical documentation to support the Veteran's claim. The examiner indicated that the earliest record of any lower back discomfort was in 2006, which would be 38 years post-discharge. The examiner noted that although the Veteran reported VA treatment for his back immediately after service, there was no medical documentation to support his statements. The examiner acknowledged that jumping out of airplanes could contribute to back pain; however, the examiner also noted that many other factors could contribute to the development of disc herniation/back pain, such as age and work duties. The examiner explained that there was no way to determine the etiology of the herniated disc without the medical records to substantiate the claim.

The Board finds the June 2014 opinion to be inadequate. The examiner largely based his opinion on the lack of medical documentation to support a continuity of symptomatology after the Veteran's discharge from service. However, the examiner ignored the Veteran's competent testimony that, despite his medical records being unavailable for review, he was treated on several occasions for his back immediately after service. Additionally, although the examiner found that age and work duties could contribute to the development of disc herniation/back pain, the Board notes that the Veteran has consistently denied performing labor-intensive work post-service. The Veteran indicated that his post-service job as a "tool maker" only involved sedentary computer work.  Moreover, magnetic resonance imaging in June 2015 suggested a new diagnosis of lumbar spinal stenosis and a disability benefits questionnaire in August 2015 noted a diagnosis of a lumbosacral sprain/strain in 1967. In light of the foregoing, the Veteran should be afforded another VA examination to determine the nature and etiology of his back disability.

Finally, with respect to the Veteran's claim for entitlement to service connection for a heart disability, pursuant to the Board's April 2014 remand, the Veteran was afforded a VA examination in June 2014. The examiner indicated that although the Veteran had some symptoms of, and was at risk for, ischemic heart disease, the Veteran did not have any diagnostic evidence of ischemic heart disease. The examiner further noted that the Veteran's chest pain and dyspnea could have other etiologies. In support of these findings, the examiner pointed to a nuclear medical stress test in April 2014, which revealed no evidence of myocardial ischemia. The examiner also pointed to an October 2007 echocardiogram, which only showed mild mitral and aortic regurgitation. 

The Board finds the June 2014 examination to be inadequate. See Stegall v. West, 11 Vet. App. 268 (1998). Although the examiner found no evidence of ischemic heart disease, the examiner did not identify what other, if any, heart conditions were currently manifested. The June 2014 examiner also failed to provide an etiology opinion for any currently diagnosed heart disabilities, as instructed in the April 2014 Board remand. In this regard, the Veteran and his representative have argued that the RO and examiners essentially ignored the Veteran's claims for a heart murmur disability that began during his service. The Veteran has indicated that he was told he had a heart murmur in service, and his VA treatment records note a history of a heart murmur. In addition, an October 2014 VA treatment record shows a diagnosis of a systolic heart murmur; a March 2015 VA treatment record notes a history of coronary artery disease; and the August 2015 disability benefits questionnaire examination noted angina pectoris. The Board acknowledges that the Veteran complained of pain and pressure in the chest on his February 1965 entrance report of medical history; however, a heart condition was not diagnosed at this time. In light of the foregoing, the Veteran should be afforded another VA examination to determine the nature and etiology of any diagnosed cardiovascular disabilities.

Prior to any examination, with the Veteran's assistance, the RO should obtain any outstanding records of pertinent private and VA treatment.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After the above development is completed, schedule
   the Veteran for appropriate VA examination(s) for his 
   claimed back disability and heart condition. The 
   claims file, including a copy of this remand, should be 
   provided to the appropriate examiner(s) for review, 
   and the examiner(s) should note that it has been 
   reviewed. All necessary tests and studies should be 
   performed, and all findings should be set forth in 
   detail.

	Back Disability

The examiner should determine whether it is at least as likely as not (50 percent or better probability) that any diagnosed back disability is etiologically related to the Veteran's active service, to include his combat experiences and duties as a paratrooper.  

For the purposes of this opinion, the examiner should find credible the Veteran's reports of a 1967 injury to his back during a night jump at Fort Bragg, when he hit a tree on the edge of the drop zone.  The examiner should also discuss the August 2013 private treatment note which indicated that jumping out of airplanes while in the military could have contributed to the Veteran's back problems.

	Heart Condition

The examiner should identify any heart or cardiovascular disability that is currently manifested, to include a heart murmur.  

For any and all identified heart pathology (other than ischemic heart disease, if it is diagnosed), the examiner should: 

a) indicate which, if any, of these conditions constitute a congenital disease, a congenital defect, or an acquired disease or injury;

(The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.)

b) If the examiner determines that any heart condition is a congenital defect, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect; 

c) If the examiner determines that the Veteran's heart condition is a congenital disease, opine whether the disability clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service;

      For any other heart condition that is not 
      congenital in nature and/or did not preexist 
      service, the examiner should:
      
      d) determine whether it had its onset during 
      active service or had its onset within the first
       post-service year following discharge from 
      active military service;
      
      e) is the result of any incident of active military 
      service, including exposure to the herbicide 
      Agent Orange;

f) is the result of the service-connected diabetes mellitus, to include aggravation (increase in severity beyond the natural progression of the disorder) of a nonservice-connected condition by a service-connected condition.

In making all of the above determinations, the examiner should consider and discuss the Veteran's reported history and contentions, as well as any other pertinent medical nexus evidence of record. 

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide the requested opinion, he or she must explain why the opinion cannot be provided.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

3.   After the development has been completed, adjudicate 
	the claims, with consideration of any new evidence. If
   any benefit sought remains denied, furnish the Veteran 
   and his representative a supplemental statement of the 
   case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


